Citation Nr: 1035505	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for anxiety, depression, 
and panic attacks.

3.  Entitlement to service connection for right arm fracture 
residuals.

4.  Entitlement to service connection for right ankle 
reconstruction.

5.  Entitlement to service connection for a disorder 
characterized by blackouts.

6.  Entitlement to an increased evaluation for a cervical spine 
disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from November 1990 to April 1991, 
and from March 2001 to September 2001.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In November 2007 the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript is contained in the claims 
folder.  The Board remanded the claims on appeal for further 
development in May 2008.  They now return to the Board for 
further review.

The issues of entitlement to service connection for hypertension, 
service connection for right arm fracture residuals, service 
connection for right ankle reconstruction, and service connection 
for a disorder characterized by blackouts, and for an increased 
evaluation for a cervical spine disorder, are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.



FINDING OF FACT

The competent and probative evidence of record is in approximate 
balance as to whether a psychiatric disorder, manifested by 
anxiety, depression, and panic attacks, developed in service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
service connection for a psychiatric disorder, manifested by 
anxiety, depression, and panic attacks, are met.  38 U.S.C.A.§§ 
1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  In view of the 
disposition herein, no discussion of these provisions is 
necessary.  

II.  Service Connection for a Psychiatric Disorder Manifested by
Anxiety, Depression, and Panic Attacks

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2009) ; 38 C.F.R. 
§ 3.303(a) (2009).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a disorder noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b). Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at the 
time of examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of 
pre-service existence of conditions recorded at the time of 
examination will be considered together with all other material 
evidence in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  The veteran is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004); see also VAOPGCPREC 3-2003. In rebutting the 
presumption of soundness, records made prior to, during or 
subsequent to service, concerning the inception of the 
disease/disorder may be considered.  See Harris v. West, 203 F.3d 
1347, 1350 (Fed. Cir. 2000).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b); see 
also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

In this case, as discussed infra, although the Veteran was 
clearly treated for years prior to his second period of service, 
clear and unmistakable evidence that a psychiatric disability was 
manifested at the time of service entry for the Veteran's second 
period of service is not contained in the claims file, and no 
adequate effort has been made to address that question.  
Ultimately, however, additional development toward that question 
is not required in this case based on the resolution of the issue 
herein through grant of service connection for the claimed 
psychiatric disability.   

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection (or for benefits pursuant to 38 
U.S.C.A. § 1151) by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
which may reasonably be observed by laypersons.  See 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran contends that he should be service connected for a 
psychiatric disorder to include anxiety, depression, and panic 
attacks.  

The Veteran was afforded a VA examination for compensation 
purposes to address mental disorders in September 2002.  That 
examiner noted the Veteran's first period of service as being 
from 1990 to 1991, but failed to note his second period of 
service from March 2001 to September 2001.  The examiner noted a 
history of depression treated in the 1990s, as well as a history 
of some self-medication with alcohol during that interval.  The 
Veteran reported a history of depression present for 
approximately ten years.  In addition, he asserted that he had 
anxiety symptoms which had begun to manifest approximately two 
years before, when he stopped drinking, which manifestation was 
also associated with his belief at the time that he might be 
deployed to Bosnia.  (Ultimately, he was not deployed there.)  He 
reported current work as a department of corrections employee, 
and said he had ongoing panic attacks approximately weekly, and 
had some panic attacks and forgetfulness associated with his 
work.  He also reported some difficulties with crowds or being in 
closed-in spaces.  The examiner noted that the Veteran admitted 
to auditory hallucinations, though without impaired thinking or 
communication.  Some forgetfulness was also noted at the 
examination.  The examiner diagnosed depressive disorder, panic 
disorder with agoraphobia, and alcohol dependency in sustained 
full remission.  The examiner ultimately concluded that the 
Veteran's psychiatric disorder was aggravated during his first 
period of service, based on treatment for symptoms proximate to 
that period of service and the Veteran's self-reported presence 
of symptoms of insomnia and avoidance of people upon his return 
from operation Desert Shield in Southwest Asia.  

The Board remanded the claim in May 2008 based on private and VA 
records reflecting treatment for psychiatric symptoms and 
diagnoses of psychiatric disorder, with the earliest documented 
treatment in November 1991, approximately seven months following 
the Veteran's separation from his first period of service in 
April 1991.  Another VA examination was afforded in March 2009.  
That examiner carefully reviewed the claims file and examined the 
Veteran, and concluded that the appropriate current diagnosis was 
major depressive disorder, in partial remission.  

That March 2009 examiner noted that, although there was 
documented treatment of the disorder in November 1991, that was 
several months following the first period of service, and there 
was no documentary evidence that the condition was present in 
that first period of service.  The examiner further noted that, 
while the Veteran's psychiatric disorder persisted following his 
second period of service, there was no evidence of increase in 
severity, but rather there was evidence of moderation of the 
disorder in recent years with treatment.  The examiner 
accordingly concluded that it was not at least as likely as not 
that the disorder began during the first period of service or was 
aggravated during the second period of service.  

At his hearing in November 2007 the Veteran was asked whether he 
had ever been treated for his psychiatric disorder (then 
characterized as anxiety) during service.  He replied that he was 
treated in 2001 in service.  He has thus not contended that he 
was treated for psychiatric disability during his first period of 
service.  Treatment in service, including for anxiety, is 
documented in a May 2001 service treatment record.  However, this 
treatment does not reflect any chronic increase in severity of 
the disability.  

The Veteran has contended, including in hearing testimony, that 
he had increased anxiety during his second period of service.  
The Board does not discount this subjective impression of 
increased severity of symptoms of anxiety during the second 
period of service, and acknowledges the general understanding 
that stressful circumstances such as service will tend to 
increase anxiety.  Further, treatment records, both prior to the 
second period of service and thereafter, include multiple 
notations of increased anxiety with environmental stressors.  
However, that does not answer the question of whether there was a 
permanent increase in severity of disability during the second 
period of service, as is required for service connection based on 
aggravation, under 38 C.F.R. §  3.306.  As noted above, the March 
2009 VA examiner answered that question in the negative based on 
medical records following that second period of service showing a 
decreased psychiatric symptomatology with treatment by 
medication.  The Board has carefully reviewed the record, and 
finds that treatment records are generally supportive of the 
March 2009 VA examiner's opinions with regard to the second 
period of service.  

In contrast, however, the prior, September 2002 VA examiner 
opined that it was more likely than not that the Veteran's 
anxiety disorder manifested within the first year following his 
separation from service in 1991, and that it was more likely than 
not that this anxiety disorder was "aggravated by the time he 
spent in service as well."  That examiner considered only the 
first period of service, and therefore stated in effect that the 
Veteran's anxiety disorder was present during that first period 
of service.  This conclusion is reasonably supported by the 
proximity in time between the Veteran's April 1991 service 
separation and his first anxiety treatment in November 1991.  

Despite the considerable evidentiary development following the 
September 2002 VA examination without further evidence supporting 
the proposition that the Veteran had a psychiatric disorder 
manifested by anxiety which began in service, the Board must 
ultimately acknowledge that the evidentiary record also does 
little to dispel this conclusion by the September 2002 VA 
examiner of the presence of a psychiatric disability with an 
anxiety component within the first period of service.  

Although the March 2009 VA examiner discounted the incurrence of 
psychiatric disability within the Veteran's first period of 
service, he appears to have based his negative opinion on the 
absence of records of treatment until approximately five months 
after service, without consideration of the Veteran's self-report 
of earlier symptoms and without consideration of the September 
2002 VA examiner's findings and conclusions.  While it is true 
that the Veteran was afforded a VA examination in July 1991 
without a finding at that time of psychiatric disability, that 
examiner was focused on the Veteran's neck injury and cervical 
disability, and appears not to have addressed psychiatric 
impairment beyond the cursory assessments of "oriented for time, 
place [and] person" and "no obvious personality defect." 


In view of the foregoing, the Board finds that the evidence is at 
least in relative equipoise, and concludes that service 
connection for a psychiatric disorder is warranted based on an 
anxiety disorder continuing from the first period of service from 
November 1990 to April 1991.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  There is essentially no evidence to support the 
presence of a psychiatric disorder manifested by anxiety prior to 
the first period of service, beyond the same September 2002 VA 
examiner's opinion, which opinion we believe ultimately supports 
the claim.  


ORDER

Service connection for a psychiatric disorder, characterized as 
anxiety, depression, and panic attacks, is granted. 


REMAND

The Veteran's claim for service connection for hypertension was 
reopened by the Board in its May 2008 decision.  The Board then 
remanded the claim for additional development, including to 
obtain any additional available evidence.  The evidence of record 
reflects that in 2000 and 2001, both prior to the Veteran's 
second period of service and during that service, he received 
treatment for hypertension.  In 2000, prior to that period of 
service, treatment included prescribed medication to control 
blood pressure.  In its May 2008 decision, the Board noted that 
treatment records, particularly in 2000, documented marked 
anxiety with associated significant depression.

In the present decision, the Board has granted service connection 
for a psychiatric disorder with an anxiety component, and hence 
service connection for hypertension, claimed as secondary to 
service-connected anxiety, must properly be considered, under 
38 C.F.R. § 3.310.  The Veteran testified at his November 2007 
hearing to the effect that he experienced elevated anxiety during 
his second period of service, and as a result had significantly 
elevated hypertension.  These assertions are consistent with 
medical records from 2000 associating the Veteran's anxiety with 
elevated blood pressure, as well as with a treatment record in 
service in May 2001 for both anxiety and hypertension.  It is not 
apparent to the Board, however, that any permanent increase in 
severity of the Veteran's hypertension occurred during the 
Veteran's second period of service.    

Nonetheless, the question are thus raised whether the Veteran's 
service-connected psychiatric disorder with anxiety component has 
caused or aggravated his claimed hypertension, and whether 
hypertension, having existed prior to his second period of 
service, was permanently increased in severity during that period 
of service.  

The Veteran was previously afforded a VA examination to address 
claimed hypertension in September 2002, but that examiner 
conceded that he did not review  the entire claims file, and also 
did not address the question of aggravation of hypertension 
during the second period of service, instead focusing on the 
events surrounding the Veteran's first diagnosis of hypertension 
in June 2000.  The causal medical questions for hypertension as 
related to psychiatric disability and the Veteran's second period 
of service have not yet been addressed, and warrant a VA 
examination for that purpose. 

Under the law, a pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is 
clear and unmistakable evidence that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a),(b).  Again, in this case, however, 
the question of whether there was any permanent increase in 
hypertension severity during the second period of service is 
unresolved.  

Upon a VA neurological examination for compensation purposes in 
March 2009, the examiner opined that the claimed blackouts the 
Veteran had reportedly experienced were not due to a blow to the 
head during service in 1991, but rather were likely 
cardiovascular in origin.  The examiner did not directly address 
the Veteran's alternative theory of causation as presented in his 
November 2006 notice of disagreement - that his service-connected 
cervical spine disorder caused blackouts, including one resulting 
in his fall from a ladder in November 2005.

Based on the March 2009 neurological examiner's opinion, the 
Veteran's claim for service connection for blackouts is 
intertwined with his claim for service connection for 
hypertension.  Similarly, the Veteran's claims for service 
connection for right arm fracture and right ankle reconstruction, 
because they are based on injuries in a ladder fall in November 
2005 reportedly due to a blackout, are intertwined with the 
claims for service connection for both blackouts and 
hypertension.  These musculoskeletal disorders must therefore 
also await resolution pending development and readjudication of 
the hypertension and blackout claims.  

The Veteran's claim for an increased evaluation for a cervical 
spine disorder was the subject of remand in May 2008 based on his 
assertion at his November 2007 hearing that this disorder had 
increased in severity since the most recent examination in March 
2006, and based on the March 2006 examiner not having the claims 
file for review for that examination.  Unfortunately, while the 
Board indicated in the body of that remand that a further VA 
examination was necessary, the Board failed to explicitly request 
such further examination in the remand instructions.  No new 
examination was afforded the Veteran, and accordingly one must 
still be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his claims for service connection, 
including based on aggravation during his second 
period of active service, and as secondary to his 
now service-connected psychiatric disorder, 
manifested by anxiety, depression, and panic 
attacks.   Also address his cervical spine 
disorder claim, asking him to indicate whether he 
has received any treatment for that disorder not 
reflected in the claims file.  All records and 
responses received should be associated with the 
claims file, and any indicated development should 
be undertaken.  

2.  Thereafter, schedule a VA examination to 
address whether hypertension may be causally 
related to service or to the Veteran's service-
connected psychiatric disorder, manifested by 
anxiety, depression, and panic attacks.  All 
necessary tests should be conducted.  The claims 
folder must be made available to the examiner for 
review in conjunction with the examination.  In 
addressing the questions below, the examiner's 
opinion must be informed by a review of the 
Veteran's psychiatric history, cardiovascular 
history, and findings as documented upon past 
treatment and examination records.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a diagnosis or 
an assessment of etiology as related to service 
or to service-connected disability.

a.  The examiner should address whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
Veteran's hypertension was aggravated 
(permanently increased in severity) during the 
Veteran's second period of service from March 
2001 to September 2001, including as related 
to any increased anxiety during that second 
period of service, or whether it is at least 
as likely as not that the hypertension is 
otherwise causally related to service; or, 
alternatively, whether any such relationship 
to service is unlikely (i.e., less than a 50-
50 degree of probability).  The examiner 
should provide a complete explanation for 
his/her opinions.  

b.  If the answer to the above questions is to 
the effect that the Veteran's hypertension was 
not caused or aggravated during service, the 
examiner should address the issue of whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that his 
hypertension was caused or aggravated 
(permanently increased in severity) after 
service, by the Veteran's service-connected 
psychiatric disorder (manifested by anxiety, 
depression, and panic attacks) including with 
regard to any chronic or ongoing effect that 
his documented anxiety symptoms may have on 
his hypertension; or, alternatively, whether 
any such relationship to this service-
connected disability is unlikely (i.e., less 
than a 50-50 degree of probability).  If such 
aggravation is found to have occurred, the 
examiner should describe the pre-existing 
baseline manifestations of the hypertension 
which existed before the aggravation occurred, 
and identify the increased manifestations of 
the hypertension which, in the examiner's 
opinion, were proximately due to the Veteran's 
active service.  The examiner should provide a 
complete explanation for his/her opinions.  

c.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  If the 
examiner cannot answer the question posed 
without resorting to unsupported speculation, 
the examiner should so state, and explain why 
that is so.

e.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.

3.  Also after completion of remand instruction 
1, afford the Veteran a VA examination to address 
the nature and severity of his cervical spine 
disorder.  All necessary tests or studies should 
be conducted.  The claims folder must be made 
available to the examiner for review before the 
examination.  In addressing the questions below, 
the examiner's opinion must be informed by a 
review of the Veteran's medical history and 
findings as documented upon any prior 
examinations or treatments.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a diagnosis or 
an assessment of nature and severity of the 
claimed cervical spine disorder, with due regard 
to any credibility questions that may be 
implicated by the record or otherwise.  

a.  The examiner should carefully review the 
claims folders, and identify all current 
cervical spine disability, to include any 
degenerative disk disease and any associated 
radiculopathy.  
 
b.  Upon appropriate physical examination, 
address the extent of cervical spine 
disability present as supported by current 
medical findings, the medical record, and 
other evidence of record including credible 
lay statements.  In this regard, if the 
Veteran's complaints of symptoms or 
impairments in functioning associated with his 
cervical spine disorder are inconsistent with 
or unexplainable by physical findings, the 
examiner should so state, and should provide 
an explanation of any such inconsistencies, 
and should state and explain any resulting 
conclusions as to the actual level of pain and 
level of work impairment or functional 
impairment due to cervical spine disability.  
Also, address the extent to which disability 
complained of by the Veteran is supportable by 
the medical evidence.

c.  Address factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as to pain on 
undertaking motion, fatigue, weakness, and/or 
incoordination.  Explain any findings of 
additional limitation of motion or limitation 
of functional use with repetitive motion due 
to any of these factors, and reconcile these 
with other pertinent findings. 

d.  Note and address any nonorganic findings, 
psychogenic overlay, Waddle's signs, etc.  
Address how these may (or may not) be 
reconciled with findings upon physical 
examination including ranges of motion, pain 
on motion, and further limitations, including 
the DeLuca factors.  The examiner is advised, 
in this regard, that recent Court cases have 
implicitly required the Board to directly 
address the credibility of the Veteran, in 
order to weigh the Veteran's symptom 
complaints in the Board's consideration of 
evidence to support disability claims.  Hence 
the medical support for or against the 
credibility of the Veteran in his/her 
assertions related to disability must be 
addressed.

e.  Note and explain any findings of 
radiculopathy. 

f.  Finally, address what disability and level 
of disability associated with the Veteran's 
cervical spine disability is consistent with 
the objective medical evidence.  

g.  If any opinion and supporting rationale 
cannot be provided without medically unsound 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
explain why this is so for each opinion not 
provided for this reason. 

4.  Thereafter, the RO (AMC) should 
readjudicate all the remanded claims de novo.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


